Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US Pub No. 2018/0190936 A1 and LEE hereinafter) in view of CHUN et al (US Pub No. 2021/0201712 A1 and CHUN hereinafter) and further in view of JIANG et al (CN 107527556 A and JIANG hereinafter)
Regarding claim 1,  LEE discloses (figs. 1-8) a display device comprising: a display panel (100) ; and a protection layer (1000) disposed on the display panel, the protection layer comprising: a first protection layer (160); a metal layer (1108) that overlaps the first protection layer and includes a hole (1107); and an adhesive layer disposed between the first protection layer and the metal layer, the adhesive layer comprising: a first area disposed between the first protection layer and the metal layer; and a second area (see annotated fig.5 below).

    PNG
    media_image1.png
    545
    756
    media_image1.png
    Greyscale

LEE does not explicitly discloses a third area that are disposed in the hole, wherein a peeling strength of the second area and a peeling strength of third area are different from each other.  
However, CHUN teaches (fig.3) a third area (342) that are disposed in the hole, wherein a peeling strength of the second area  (341) and a peeling strength (adhesive strength) of third area are different from each other ([0051]).  

    PNG
    media_image2.png
    518
    522
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a peeling strength of the second area and a peeling strength of third area are different from each other of CHUN to device of LEE in order to prevent the protective film from being peeled off during a folding operation.
LEE/CHUN does not teach wherein the third area comprises polyacrylic acid (PAA). However, JIANG teaches wherein the third area (203, fig.6 and page 4) comprises polyacrylic acid (PAA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine third area having polyacrylic acid (PAA) of JIANG to device of LEE/CHUN in order to form the organic encapsulation layer to avoid crack, increasing water oxygen molecular diffusion path. 

Regarding claim 2,  LEE/CHUN/JIANG discloses the display device of claim 1. CHUN further teaches wherein the peeling strength of the second area (341) is greater than the peeling strength of the third area (342). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the peeling strength of the second area is greater than the peeling strength of the third area of CHUN to device of LEE/JIANG in order to prevent the protective film from being peeled off during a folding operation.

Regarding claim 4,  LEE/CHUN/JIANG discloses the display device of claim 1. LEE further teaches a second protection layer (130) disposed between the first protection layer and the metal layer.  

Regarding claim 5,  LEE/CHUN/JIANG discloses the display device of claim 1. CHUN further teaches wherein the adhesive layer comprises an acryl-based adhesive material ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer comprises an acryl-based adhesive material of CHUN to device of LEE/JIANG in order to control adhesive strength.

Regarding claim 13,  LEE discloses (figs. 1-8) a display device comprising: a display panel (100); and a protection layer (1000) disposed on the display panel, the protection layer comprising: a first protection layer (160); a second protection layer (130)  disposed on the first protection layer; a metal layer (1108) disposed on the second protection layer and includes a plurality of holes (1107); and an adhesive layer (110) disposed between the second protection layer and the metal layer, the adhesive layer comprising:

    PNG
    media_image3.png
    534
    748
    media_image3.png
    Greyscale
 a first area disposed between the first protection layer and the metal layer; and a second area (see annotated fig.5), a bending axis of the display device overlaps the plurality of holes.  LEE does not explicitly discloses a third area that are disposed in the hole, wherein a peeling strength of the second area and a peeling strength of third area are different from each other. However, CHUN teaches (fig.3) a third area (342) that are disposed in the hole, wherein a peeling strength of the second area  (341) and a peeling strength (adhesive strength) of third area are different from each other ([0051]).  

    PNG
    media_image2.png
    518
    522
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a peeling strength of the second area and a peeling strength of third area are different from each other of CHUN to device of LEE in order to prevent the protective film from being peeled off during a folding operation.
LEE/CHUN does not teach wherein the third area comprises polyacrylic acid (PAA). However, JIANG teaches wherein the third area (203 fig. 6, page 4) comprises polyacrylic acid (PAA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine third area having polyacrylic acid (PAA) of JIANG to device of LEE/CHUN in order to form the organic encapsulation layer to avoid crack, increasing water oxygen molecular diffusion path. 

Regarding claim 14,  LEE/CHUN/JIANG discloses the display device of claim 13. CHUN further teaches wherein the peeling strength of the second area (341) is greater than the peeling strength of the third area (342). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the peeling strength of the second area is greater than the peeling strength of the third area of CHUN to device of LEE/JIANG in order to prevent the protective film from being peeled off during a folding operation.

Regarding claim 15,  LEE/CHUN/JIANG discloses the display device of claim 13. CHUN further teaches wherein the adhesive layer comprises an acryl-based adhesive material ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer comprises an acryl-based adhesive material of CHUN to device of LEE in order to control adhesive strength.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al  in view of CHUN et al in view of JIANG et al and further in view of HAN et al (US Pub No. 2018/0053451 A1 and HAN hereinafter)
Regarding claim 6,  LEE/CHUN/JIANG discloses the display device of claim 5. LEE/CHUN/JIANG does not explicitly disclose wherein the acryl-based adhesive material comprises at least one of 2-ethylhexyl acrylate (2-EHA), 2-hydroxyethyl acrylate (2-HEA), isobornyl acrylate (IBoA), isobornyl methacrylate, isooctyl acrylate (IOA), n-octyl acrylate, n-butyl acrylate (n-BA), vinyl acetate (VAC), cyclohexyl acrylate (CHA), tetrahydrofurfuryl acrylate (THFA), 4-acryloylmorpholine, lauryl acrylate, and urethane acrylate. HAN teaches ([0064]-[0065]) wherein the acryl-based adhesive material (221 and 222) comprises at least one of 2-ethylhexyl acrylate (2-EHA), 2-hydroxyethyl acrylate (2-HEA), isobornyl acrylate (IBoA), isobornyl methacrylate, isooctyl acrylate (IOA), n-octyl acrylate, n-butyl acrylate (n-BA), vinyl acetate (VAC), cyclohexyl acrylate (CHA), tetrahydrofurfuryl acrylate (THFA), 4-acryloylmorpholine, lauryl acrylate, and urethane acrylate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine poly urethane layer of HAN to device of LEE/CHUN/JIANG in order to increase better folding performance.

Regarding claim 16,  LEE/CHUN/JIANG discloses the display device of claim 15. LEE/CHUN/JIANG does not explicitly disclose wherein the acryl-based adhesive material comprises at least one of 2-ethylhexyl acrylate (2-EHA), 2-hydroxyethyl acrylate (2-HEA), isobornyl acrylate (IBoA), isobornyl methacrylate, isooctyl acrylate (IOA), n-octyl acrylate, n-butyl acrylate (n-BA), vinyl acetate (VAC), cyclohexyl acrylate (CHA), tetrahydrofurfuryl acrylate (THFA), 4-acryloylmorpholine, lauryl acrylate, and urethane acrylate. HAN teaches ([0064]-[0065]) wherein the acryl-based adhesive material (221 and 222) comprises at least one of 2-ethylhexyl acrylate (2-EHA), 2-hydroxyethyl acrylate (2-HEA), isobornyl acrylate (IBoA), isobornyl methacrylate, isooctyl acrylate (IOA), n-octyl acrylate, n-butyl acrylate (n-BA), vinyl acetate (VAC), cyclohexyl acrylate (CHA), tetrahydrofurfuryl acrylate (THFA), 4-acryloylmorpholine, lauryl acrylate, and urethane acrylate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine poly urethane layer of HAN to device of LEE/CHUN/JIANG in order to increase better folding performance.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al  in view of CHUN et al in view of JIANG et al and further in view of LI et al (US Pub No. 2021/0405781 A1 and LI hereinafter)
Regarding claim 7,  LEE/CHUN/JIANG discloses the display device of claim 1. LEE/CHUN/JIANG does not explicitly disclose wherein the adhesive layer has a modulus of about 0.001 MPa to about 0.250 MPa at 25 0C.  However, LI teaches wherein the adhesive layer (30, fig.2) has a modulus of about 0.001 MPa to about 0.250 MPa at 25 0C ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer has a modulus of about 0.001 MPa to about 0.250 MPa at 25 0C of LI to device of LEE/CHUN/JIANG in order to increase better folding performance.

Regarding claim 17,  LEE/CHUN/JIANG discloses the display device of claim 13. LEE/CHUN/JIANG does not explicitly disclose wherein the adhesive layer has a modulus of about 0.001 MPa to about 0.250 MPa at 25 0C.  However, LI teaches wherein the adhesive layer (30, fig.2) has a modulus of about 0.001 MPa to about 0.250 MPa at 25 0C ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer has a modulus of about 0.001 MPa to about 0.250 MPa at 25 0C of LI to device of LEE/CHUN/JIANG in order to increase better folding performance.


Claims 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al in view of CHUN et al in view of JIANG et al and further in view of SAIKI et al (WO 2016098677 A1 and SAIKI hereinafter)
Regarding claim 8,  LEE/CHUN/JIANG discloses the display device of claim 1. LEE/CHUN/JIANG does not explicitly disclose wherein the first area and the second area independently comprise at least one of poly(isobornyl acrylate) (PiBoA) and poly(tert- butyl acrylate) (PtBA). However, SAIKI teaches (page 9, fig. 1) wherein the first area and the second area (36 and 34) independently comprise at least one of poly(isobornyl acrylate) (PiBoA) and poly(tert- butyl acrylate) (PtBA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first area and the second area independently comprise at least one of poly(isobornyl acrylate) (PiBoA) and poly(tert- butyl acrylate) (PtBA) of SAIKI to device of LEE/CHUN/JIANG in order to increase the cohesive strength of the pressure-sensitive adhesive layer.

Regarding claim 18,  LEE/CHUN/JIANG discloses the display device of claim 13. LEE/CHUN/JIANG does not explicitly disclose wherein the first area and the second area independently comprise at least one of poly(isobornyl acrylate) (PiBoA) and poly(tert- butyl acrylate) (PtBA). However, SAIKI teaches (page 9, fig. 1) wherein the first area and the second area (36 and 34) independently comprise at least one of poly(isobornyl acrylate) (PiBoA) and poly(tert- butyl acrylate) (PtBA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first area and the second area independently comprise at least one of poly(isobornyl acrylate) (PiBoA) and poly(tert- butyl acrylate) (PtBA) of SAIKI to device of LEE/CHUN/JIANG in order to increase the cohesive strength of the pressure-sensitive adhesive layer.

Regarding claim 19,  LEE/CHUN/JIANG/SAIKI discloses the display device of claim 18. SAIKI further teaches (page 9, fig. 1) wherein the first area and the second area (34 and 36) independently further comprise at least one of N-trifluoromethylsulfonyloxy-1,8- naphthalimide and bis(cyclohexyl sulfonyl)diazomethane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first area and the second area independently comprise at least one of N-trifluoromethylsulfonyloxy-1,8- naphthalimide and bis(cyclohexyl sulfonyl)diazomethane of SAIKI to device of LEE/CHUN/JIANG in order to increase the cohesive strength of the pressure-sensitive adhesive layer.


Allowable Subject Matter
Claims 3, 9-10, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of the cited prior art teaches,” wherein the peeling strength of the third area is about zero.” Regarding claims 9 and 20, none of the cited prior art teaches, wherein the first area and second area independently further comprise a photoacid generator.” and “wherein the third area at least one of camphene and isobutene.” In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

Response to Arguments
Applicant’s arguments with respect to claim 1-10, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841